Stephens, J.
1. The identity of a person making an extrajudicial- statement need not be established by the testimony of the witness who establishes the existence of the statement. It may be established by circumstantial evidence or by the testimony of other witnesses.
2. Where, in a suit to recover for the alleged purchase-price of a horse, the issue was whether the horse was sold to the defendant or was held by her merely as a bailee of the plaintiff, the testimony of a witness that he (the witness) was present on a certain occasion, and there heard a woman, whom he could not identify, but who was in charge of a horse, state that she had bought the horse a few days prior to that occasion, was relevant as cumulative evidence tending to establish an extrajudicial admission made by the defendant to the effect that the horse which was the subject-matter of the suit had been bought by her from the plaintiff, there being evidence by another witness to the effect that on the particular occasion described the woman in charge of the horse was the defendant, and that the particular horse was the subject-matter of the suit.
3. The evidence being conflicting as to whether the defendant had bought the horse or held it merely as a bailee, under a loan from the plaintiff, and a verdict having been found for the defendant, it was error prejudicial to the plaintiff to exclude from the jury the evidence of the witness first referred to.

Judgment reversed.


Jerikms, P. J., and Bell, J.,'concur.

J. P. Burnett, for plaintiff.
Hubert F. Rawls, for defendant.